DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
The indicated allowability of claims 1-16 is withdrawn in view of the newly discovered reference(s) to Magnusson et al. (US 2012/140208 cited the IDS of 01/27/2022).  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-10, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Magnusson et al. (US 2012/0140208).
Magnusson et al. show a method for measuring a refractive index ((para [0056]: "While resonant sensors can monitor tiny refractive index changes…"; FIG. 8), comprising:
exciting a first antisymmetric resonance of a first metasurface (e.g. periodic dielectric guided-mode resonance device; para. [0052]), including a first periodic array of resonators formed on a substrate surface (FIGS. 3, 7B, 19, 21, 25, 26: "GMR Sensor"; para. [0049]; antisymmetric resonance is an inherent feature of the dielectric photonic crystal and the incident illumination, see para. [0032] of the present application), with illumination incident on the first metasurface at a non-normal incidence angle with respect to the substrate surface  (para. [0064]: "symmetric angular locations relative to the sensor normal”), the first metasurface including the medium encapsulating the first periodic array of resonators (see liquids in Figs. 16, 21, 26, 28; microfluidic system at para. [0066]; and

determining a refractive index of the medium from a first amplitude of a first transmitted signal that includes a portion of the illumination transmitted through the first metasurface  (para. [0059]: “This permits accurate determination of the complete biolayer properties; that is refractive index and thickness.” FIG. 7B: "Transmitted wave"; Figs. 19, 20; par. 62: "transmission sensor ...  The transmission peak alters its spectral location in a sensitive manner"; par. 65, 72: "The system can be configured as a transmission system"; FIG. 24).

4. The method of claim 1, when exciting the first antisymmetric resonance, the non-normal incidence angle being between two degrees and ten degrees (para. [0064]: “about 6 degrees” and “about 5 degrees”).  

5. The method of claim 1, further comprising:
exciting, with the illumination, a second antisymmetric resonance of a second metasurface including a second periodic array of resonators formed on a substrate surface (para. [0071]: M channels of the MxN sensor array), the second periodic array geometrically differing from the first periodic array (para. [0070]: “multiple resonance peaks due to presence of multiple waveguide modes can be generated and monitored.”); and
The system can be configured as a transmission system, where light transmitted through the sensor array is detected with a detector matrix on the opposite side of the array from the incident light").  

6. (also claim 16) The method of claim 1, further comprising: 
exciting, with the illumination, a second antisymmetric resonance of a second metasurface including a second periodic array of resonators formed on a substrate surface (para. [0071]: M channels of the MxN sensor array), the second periodic array geometrically differing from the first periodic array (para. [0070]: “multiple resonance peaks due to presence of multiple waveguide modes can be generated and monitored.”); and
determining whether a change in the first amplitude is caused by a change in center wavelength of the illumination (discussed above for claim 1) or a change in the refractive index of the medium by comparing the change in the first amplitude to a change in a second amplitude of a second transmitted signal, the second transmitted signal including a portion of the illumination transmitted through the second metasurface (Fig. 7B; para. [0065],[0072]: " The system can be configured as a transmission system, where light transmitted through the sensor array is detected with a detector matrix on the opposite side of the array from the incident light").  

7. A refractive-index sensor comprising:
a substrate having a top surface (Figs 3, 7B, 19, 21,25, 26);
a microfluidic chip (Figs. 21, 26, 28: "liquid" and “flow channel”; par. 66: "FIG. 26 provides an embodiment applicable to sensing in microfluidic systems"; FIG. 28; par. 68: "flow channels") on the top surface and having a non-planar bottom surface that forms a channel bounded between the top surface and the non-planar bottom surface, the channel having a channel depth in a direction perpendicular to the top surface;
a plurality of first dielectric resonators arranged as a first periodic array on the top surface (see the dielectric resonators in Figs. 3, 7B, 19, 21, 25, 26; par. 49: "sensor includes a periodic dielectric waveguide (also referred to as photonic crystal) extending into the channel to a height above the top surface that is less than the channel depth (see FIGS. 26, 28); and
a light source (Fig. 26, LD/LED) configured to illuminate the first periodic array with illumination incident on the top surface at a non-normal incidence angle (par. 64: "Two minima appear at symmetric angular locations relative to the sensor normal, since the resonance wavelength at normal incidence differs from that for nonnormal incidence.”), the illumination having a center wavelength 0 exceeding the height, a first width of each of the plurality of first dielectric resonators, and a first unit cell size of the first periodic array (e.g. see dimensions in Fig 19: d=0.74 mm and0 is in the nm range [0070]).  

nr(0), the substrate having a refractive index ns(0) < nr(0) - ,  being 0.6 and 0.7 and  being between 0.08 and 1.2 (see example dimensions of Fig. 19).  

9. The refractive-index sensor of claim 7, the plurality of first dielectric resonators and an encapsulating medium in the channel forming a metasurface (inherent), the illumination having a spectral linewidth that is less than a linewidth of a stopband resulting from excitation of an antisymmetric resonance of the metasurface excited by the illumination (para. [0008] “discrete wavelengths”; Fig. 34: “single wavelength” “monochrometer”).

10. The refractive-index sensor of claim 7, further comprising:
a plurality of second dielectric resonators arranged as a second periodic array on the top surface (para. [0071]: M channels of the MxN sensor array), at least one of (i) a second width of each of the plurality of second dielectric resonators differing from the first width and (ii) a second unit cell size of the second periodic array differing from the first unit cell size (clearly implied since both of same size and different size being anticipated),
the light source being further configured to simultaneously illuminate the first periodic array and the second periodic array with the illumination (see e.g. Figs. 34, 36).  
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2, 3, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Magnusson as applied to claim 1 or 7 above and further in view of Official Notice.
	With respect to claims 2 and 3, Magnusson shows all the limitations as discussed for claim 1 above and further shows a spectrum of the first transmitted signal having a stopband at a center wavelength 1 with a linewidth 1, center wavelength l exceeding both a maximum spatial dimension of each resonator of the first periodic array of resonators and a unit cell size of the first periodic array (para. [0056]; see example dimensions of Fig. 19), wherein, when the illumination has a spectral bandwidth exceeding linewidth 1 and including center wavelength l1 (para. [0056]), determining the refractive index comprising:
determining center wavelength 1 from the first transmitted signal (discussed with claim 1); and 
determining the refractive index at center wavelength 1 .
Magnusson does not show the use of a lookup table that maps each of a plurality of stopband center-wavelengths to a respective one of a plurality of candidate refractive indices of the medium. 
Official Notice is taken that lookup tables were well known and at the time of filing of the claimed invention, it would have been obvious to use a lookup table that correlates the measured (claim 2) or theoretical (claim 3) center wavelengths (see Fig. 4 for theoretical and 

With respect to claim 14, Magnusson shows all the limitations of claim 7 as discussed above and  The refractive-index sensor of claim 7, further comprising: a photodetector (Figs. 14-17, 21, 25-30,  detector matrix/array) configured to detect a transmitted signal that includes a portion of the illumination transmitted through the substrate and the first periodic array; a processor communicatively coupled to the photodetector and shows the process of determine a refractive index, of an encapsulating medium in the channel, from an amplitude of the transmitted signal as discussed above.
Magnusson does not explicitly show the processor and the memory. Official Notice is taken that processors and memories were well known and at the time of filing of the claimed invention, it would have been obvious to use a processor and memory in order to process the detector signals and perform the mathematical process of producing the refractive index.

15. The refractive-index sensor of claim 14,
the plurality of first dielectric resonators and the encapsulating medium forming a first metasurface (inherent);
the light source having a spectral linewidth that is less than a linewidth of a stopband resulting from excitation of a first antisymmetric resonance of the first metasurface excited by the illumination  (para. [0008] “discrete wavelengths”; Fig. 34: “single wavelength” “monochrometer”);

determine the refractive index from the transmitted signal according to a lookup table that maps each of a plurality of transmittances to a respective one of a plurality of refractive indices of the encapsulating medium (see discussion the lookup table above).

Allowable Subject Matter
Claims 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hwa Andrew S Lee whose telephone number is (571)272-2419. The examiner can normally be reached Mon-Fri 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hwa Andrew Lee/            Primary Examiner, Art Unit 2886